Citation Nr: 0020016	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake Regional Office 
(RO) which determined that new and material evidence had not 
been submitted to reopen a previously denied claim of service 
connection for residuals of low back injury.

In connection with his appeal, the veteran requested and was 
scheduled for a personal hearing before a Member of the Board 
in Washington, D.C.  In a March 2000 letter, he withdrew his 
hearing request.  Accordingly, the Board will proceed with 
consideration of the claim based on the evidence of record.


FINDINGS OF FACT

1.  By December 1995 and March 1997 rating decisions, the RO 
denied service connection for residuals of low back injury; 
although the veteran was notified of these decisions in 
December 1995 and March 1997, he did not appeal within the 
applicable time period.  

2.  Evidence received since the last final rating decision in 
March 1997 includes a September 1998 medical opinion, not 
previously considered, which bears directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for residuals of low back injury.

3.  The veteran has reported in-service low back injury and 
the record contains competent medical evidence of a possible 
link between the reported injury and his current low back 
disability.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which denied service 
connection for residuals of low back injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for residuals of 
low back injury.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of service connection for residuals 
of low back injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's February 1966 preinduction medical examination 
is negative for pertinent complaint or abnormality.  On 
clinical evaluation, his spine and musculoskeletal system 
were normal.  Service medical records show that in October 
1966, he sought treatment for back pain which he indicated 
had been present since before his entry into military 
service.  He indicated that he had been hearing a "click" 
in his back on forward bending for the past two years.  
Physical examination was negative, but for subjective pain.  
He was seen on two subsequent occasions that month for low 
back pain.

The service medical records also contain a clinical entry 
dated February 20, 1967; unfortunately, the veteran's 
complaints and the objective findings are entirely illegible 
due to the handwriting of the examining physician.  
Nonetheless, the Board is able to discern that the veteran 
was given light duty for the day.  

In April 1967, the veteran sought treatment for a small, 
movable, nontender mass located near the posterior axillary 
line of the back at L1.  The provisional diagnosis was 
lipoma.  In October 1967, he again sought treatment, 
indicating that the mass was tender.  On physical 
examination, the examiner indicated that he would excise the 
mass, although it seemed that the veteran had symptoms of 
"deeper pain," possibly a lumbar hernia.  

In November 1967, the veteran was hospitalized in Stuttgart, 
Germany.  The operative report indicates that the right 
lumbar area was explored through a transverse incision.  The 
lipoma was excised; there was no evidence of a hernia.  The 
veteran made an uneventful recovery and was discharged to 
duty five days later.  

At his January 1968 military separation medical examination, 
clinical evaluation of the veteran's spine and 
musculoskeletal system was normal.  It was noted that he had 
had a tumor removed from his back in November 1967.

Following separation from service, in October 1968, the 
veteran was seen at a VA hospital where he reported that he 
had developed another lipoma on his back; the mass was 
excised under local anesthesia.  The assessment was sebaceous 
cyst.  No complaints or findings of a low back disability 
were recorded.

In August 1995, the veteran submitted a claim of service 
connection for a low back disability, stating that he had 
been involved in a truck accident in service and had back 
problems since that time.  In support of his claim, he 
submitted a February 1992 letter from a private physician who 
indicated that she first examined the veteran in December 
1991 for low back pain and left leg radiculopathy.  She 
indicated that a computerized tomography (CT) scan had shown 
spondylolisthesis and disc disease and that the veteran's 
"original injury occurred twenty years ago."

On October 1995 VA medical examination, the veteran reported 
that he was involved in an in-service accident in which the 
truck he was driving was hit by a tank, and he was pinned 
under the steering wheel.  He indicated that he thereafter 
had intermittent back discomfort for 20 years and persistent 
back pain since 1989.  He reported that in 1989, he underwent 
a low back fusion, which failed.  The examiner noted that a 
second low back fusion had been performed in 1992.  The 
impression was chronic low back discomfort with history of 
motor vehicle accident in the 1960s, status post two back 
fusions initially in 1989 and then in 1992, currently with 
chronic low back discomfort and decreased functional ability.  

Based on the evidence set forth above, by December 1995 
rating decision, the RO denied service connection for a low 
back disability on the basis that the record did not show the 
incurrence of low back disability while on active duty.  The 
veteran was notified of this decision by December 1995 
letter, but he did not appeal within the applicable time 
period.

In January 1997, the veteran submitted an application to 
reopen his claim of service connection for a low back 
disability.  In support of his claim, he submitted service 
personnel records showing that he had been a truck driver in 
service and had been involved in an accident on February 20, 
1967 which was "not chargeable."  Also submitted by the 
veteran were photographs of the damaged truck and an August 
1992 Social Security Administration decision showing that the 
veteran had been found to be disabled within the meaning of 
the Social Security Act due to a low back disability.

In February 1997, the veteran again had a VA medical 
examination at which he again described an in-service truck 
accident and indicated that he had increased low back pain 
with radicular symptoms.  The diagnosis was post laminectomy 
times two with fusion, resulting in chronic low back pain 
with bilateral radiculopathy and sensory deficit, most marked 
on the left, and marked reduced lumbar spine motion.

By March 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for residuals 
of a low back injury.  The veteran was notified of this 
decision by March 1997 letter; he did not appeal within the 
applicable time period.

In April 1998, the veteran submitted another request to 
reopen his claim of service connection for residuals of a low 
back injury, stating that he had been hospitalized in 
Stuttgart in 1967 for surgery on his low back due to pain.  
In support of his claim, he submitted copies of photographs 
of the damaged truck, as well as copies of service personnel 
records showing that he had been involved in an accident on 
February 20, 1967.  Also submitted was a report of September 
1991 surgery for a herniated disc at L4-5, and March 1992 
magnetic resonance imaging (MRI) study showing discogenic 
degenerative changes at L3-4 and L4-5, post operative changes 
from L3-S1, grade I anterolisthesis of L5 to S1, and a small 
disc protrusion at L4-5.  

Thereafter, the RO contacted the National Personnel Records 
Center (NPRC) and requested a search for additional service 
medical records and a line of duty determination regarding 
the February 20, 1967 truck accident.  The NPRC responded 
that a search of their records had revealed no line of duty 
determination.  However, the NPRC forwarded additional 
service medical records, including a duplicate copy of the 
November 1967 hospitalization report for excision of the 
lipoma, as well as additional records of that 
hospitalization.  These additional records show that, on 
admission to the hospital in November 1967, the veteran had a 
complete physical examination at which his back and 
musculoskeletal system were normal.  It was also noted that 
he reported no prior history of any injury.  Also included in 
the additional records was a pathology report showing that 
the mass removed from the right lumbar area in November 1967 
was determined to be a lipoma.  

Thereafter, the veteran submitted a September 1998 letter 
from the Chairman of the Department of Radiology of a private 
hospital.  The physician indicated that he had reviewed MRI 
scans of the veteran's low back and noted evidence of a 
spondylolisthesis and probable spondylolysis at the L6-S1 
level.  He described these findings as "chronic" and 
indicated that it was impossible based on the MRI scan alone 
to give an exact date as to when this pathology first 
occurred.  However, he described the pathology as "clearly 
several years old" and indicated that it "could have 
occurred at any time from the teenage years through 
adulthood."  He also indicated that it was impossible to 
tell from an MRI scan what the mechanism of the original 
injury might have been since degenerative changes in the 
spine could result from many different mechanisms.  

As set forth above, the veteran's claim of service connection 
for residuals of a low back injury was previously denied in a 
final March 1997 rating decision.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Hodge, 155 F.3d 
at 1363.

In this case, the evidence submitted since the last final 
rating decision includes a September 1998 medical opinion to 
the effect that the veteran's current low back pathology 
resulted from an injury which could have occurred at any time 
from the veteran's teenage years through his adulthood.  When 
considered in conjunction with the veteran's evidentiary 
statements regarding the February 20, 1967 truck accident and 
continuous low back symptomatology thereafter, the Board 
finds that this evidence is significant.  Given the nature of 
the veteran's claim, therefore, the Board concludes that the 
evidence set forth above is new and material evidence 
sufficient to reopen the claim of service connection for 
residuals of a low back injury in that it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed disability.  38 C.F.R. § 
3.156(a); Hodge, 155 F.3d at 1363.

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

As in most claims for benefits, the initial question for the 
Board is whether the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial person that his claim is well grounded.  38 
U.S.C.A. § 5107(a).

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the burden of section 5107(a).  Hensley 
v. West, 212 Fed. 3rd 1255 (Fed. Cir. 2000).

More specifically, the Federal Circuit held that, in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

In this case, the veteran has submitted written statements 
describing a February 20, 1967 truck accident which he claims 
resulted in low back injury.  He submitted photographs of 
truck wreckage and service personnel records confirming that 
he was involved in an accident on that date.  Moreover, the 
service medical records contain a February 20, 1967 entry, 
albeit illegible, showing that he was given light duty that 
day following physical examination.  Also, while there was no 
abnormality of the spine noted on service separation 
examination, the veteran explained that he kept his low back 
symptoms to himself to prevent a delay in his separation from 
service.  He has also reported that he had continuous low 
back symptomatology since service.  All of his statements 
must be presumed credible for the purpose of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993). 

The record contains an October 1995 VA medical examination 
report including a diagnosis of chronic low back discomfort 
with history of a motor vehicle accident in the 1960s, status 
post multiple back surgery.  The examination is negative for 
notation of any post-service low back injury.  In a similar 
case, it was held that where the record contained evidence of 
in-service knee injury, a physician's diagnosis of "post-
traumatic" arthritis following notation of in-service left 
knee trauma was sufficient to well ground the claim.  Hodges 
v. West, 13 Vet. App. 287 (2000).  In addition, the Board 
notes that the record contains a February 1992 letter from a 
private physician showing findings of spondylolisthesis and 
disc disease; the physician concluded that the veteran's 
original injury occurred 20 years earlier.  

Based on the foregoing, the Board finds that the veteran's 
claim of service connection for residuals of low back injury 
is well grounded.  However, given the uncertainty evident in 
the medical data set forth above regarding etiology of the 
veteran's current low back disability, the Board finds that 
additional development is necessary to ensure that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
That development is set forth below in the Remand below.


ORDER

The claim of service connection for residuals of a low back 
injury is well grounded.


REMAND

As noted above, the claim of service connection for residuals 
of low back disability requires additional development of the 
evidence.  In short, given the complexity of this case and 
the uncertainty surrounding the origin of the veteran's 
current low back disability, the Board believes that a 
thorough VA examination and medical opinion would assist in 
clarifying the nature and etiology of the veteran's current 
low back disability.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for 
VA orthopedic examination to determine 
the nature and etiology of his current 
low back disability.  The claims folder 
must be provided to the examiner in 
conjunction with the examination.  The 
examiner should be requested to diagnose 
all currently manifested low back 
disorder(s), and specify whether there is 
a link between any current low back 
disability and the veteran's military 
service, any incident therein (including 
the February 20, 1967 truck accident or 
the November 1967 surgery for lipoma 
excision).  If the examiner concludes 
that any low back disability preexisted 
the veteran's period of service, an 
opinion should be provided as to whether 
that disability was at least as likely as 
not aggravated in service.  If any of the 
foregoing cannot be medically determined 
without resort to mere conjecture, it 
should be so indicated for the record.

2.  The RO should review the examination 
report to ensure that it is in compliance 
with the directives of this remand.  If 
it is not, corrective action should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

Then the RO should readjudicate the claim.  If the benefit 
sought on appeal is not granted, the veteran and his 
representative should be issued a supplemental statement of 
the case and be given a reasonable period of time to respond.  
The case should be returned to the Board for final review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

